-Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/04/2021 has been entered. 

Response to Amendment
The amendment filed on 11/04/2021 has been entered. Applicant has amended the claims. Modified grounds of rejection are necessitated by amendment.

Status of Claims
Claim 2 has been canceled. Claims 3-5 have been withdrawn. Claim 1 has been amended. Claim 1 is pending in the application with claim 1 being the independent claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Valls Angles (US-20200140979-A1, hereinafter Valls Angles).
Regarding claim 1, Valls Angles teaches steels, in particular tool steels with high levels of toughness, and long durability combined with mechanical, and thermal properties for highly demanding applications ([0001]-[0002]). Valls Angles further teaches a broad range composition of steels ([0461]-[0462]) which overlaps the claimed ranges of C, Mn, Ni, Mo, W and Fe; and   encompasses the claimed ranges of Cr, P and S. The table below summarizes the compositional limitation of instant claim 1 and the broad range of Valls Angles.

Instant Claim 1 (wt.%)
Valls Angles Broad Range (wt.%)
C
0.09 to 1.3
0.41-2.9
Mn
3 to 29
1.6-11.9
Cr
1.0 to 8.0
0-11.9
P
0.05 or less
0.9 or less
S
0.05 or less
0.9 or less
Ni
1.0 to 10
0-5.9
Mo
7 or less (excluding 0)
0-4.4
W
10 or less (excluding 0)
0-7.8
Fe and unavoidable impurities
Balance
Balance


Valls Angles does not describe a “shot” per se.  
However, Valls Angles teaches in certain embodiments that the steel can be manufactured in form of powder, the powder having a particulate size of 780 µm or less, and that the powder particles have a sphericity ratio of 0.53 to 1, with 1 being a sphere ([0545]-[0547]) which is close to the limitation of the shot being a ball diameter range. 

It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor. Applicant is directed toward MPEP 2144.05.

Response to Arguments
Applicant's arguments filed 11/04/21 have been fully considered and are given appropriate weight. Amendments to the claims have overcome the 103 rejection over Sawada and in view of Yu. 
With regards to the 103 rejection over Valls Angles, applicant argues that: 
“The shot ball is used for surface modification by high-pressure jetting. Therefore, high strength and wear resistance properties are required for effective surface modification. However, alloy powder is used as a material for manufacturing sintered parts of various shapes. Therefore, the purpose, and consequently structure and composition of, shot balls differ from alloy powders. None of the applied references, alone or in any combination, teach or suggest a shot ball comprising certain components wherein the shot ball has a diameter within a range of 0.8 mm to 5.0 mm. Further the applied references do not suggest the now claimed diameter of 0.8 mm to 5.0 mm for a shot ball.”

In response, the "shot ball is used for surface modification by high-pressure jetting" is a statement of intended use.  During examination, statements reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation 
In response to the “applied references do not suggest the now claimed diameter of 0.8 mm to 5.0 mm for a shot ball”, Valls Angles discloses a spherical alloy powder up to 0.78 mm in diameter. This is considered close enough to the claimed range endpoint of 0.8 mm that the skilled artisan would have expected the processes to have yielded similar results.
Furthermore, it could be considered close enough to be a difference of degree rather than kind.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M CHEUNG whose telephone number is (571)272-8003. The examiner can normally be reached Monday-Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.M.C./             Examiner, Art Unit 1734                                                                                                                                                                                           
/CHRISTOPHER S KESSLER/             Examiner, Art Unit 1734